USDC IN/ND case 3:21-cr-00047-DRL-MGG document 25 filed 08/16/21 page 1 of 2


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

UNITED STATES OF AMERICA                         )
         Plaintiff,                              )
                                                 )
v.                                               )      Case No.: 3:21-CR-47 DRL
                                                 )
JOHNNY LEE HEON                                  )
        Defendant.                               )


     SECOND MOTION TO MODIFY CONDITIONS OF RELEASE

      Johnny Lee Helton, by counsel, files his Second Motion to Modify Conditions of

Release and asserts the following:

      1. On June 21, 2021, Mr. Helton was released on conditions which included,

          among others, to remain at home other than for necessary travel for medical

          care, court, to take his son to and from school, and to attend counseling. He is

          not on location monitoring. [DE 20]

      2. On June 24, 2021, Mr. Helton requested modification of the release

          conditions to allow for daily exercise and to check on his mother, Edna

          Meade, who lives at 303 Walnut, Apartment D, Mentone, Indiana. The Court

          granted Mr. Helton’s request on June 25, 2021. [DE 22, 23]

      3. USPO Amanda Winner has reported Mr. Helton has been compliant with all

          of the terms of his pretrial release, including active participation in his drug

          treatment at the Bowen Center, Warsaw, Indiana.

      4. Based on Mr. Helton’s progress to date, the undersigned now requests that

          the restrictions to remain at home be modified to direct that Mr. Helton

          remain at home between the hours of 10:00 p.m. and 6:00 a.m. This would
USDC IN/ND case 3:21-cr-00047-DRL-MGG document 25 filed 08/16/21 page 2 of 2


          allow for Mr. Helton to be more helpful in sharing parenting obligations and

          household responsibilities given his wife’s night work schedule.

      5. The undersigned has discussed this matter with Assistant United States

          Attorney Schaffer and USPO Amanda Winner; each advised that they had no

          objection to the relief requested.

      WHEREFORE, Defendant Johnny Lee Helton, by counsel, David E. Vandercoy,

respectfully requests this Court enter an Order modifying his conditions of release to

reduce Mr. Helton’s restrictions by requiring that he remain at home between the hours

of 10:00 p.m. and 6:00 a.m.

Dated: August 16, 2021
                                                Respectfully submitted,

                                                Northern District of Indiana
                                                Federal Community Defenders, Inc.

                                          By:     s/ David E. Vandercoy         y
                                                David E. Vandercoy, Staff Attorney
                                                130 S. Main Street, Suite 300
                                                South Bend, IN 46601
                                                Phone: (574) 245-7393
                                                Fax: (574) 245-7394
                                                eMail: david_vandercoy@fd.org
